Eavesdropping scandal in Bulgaria (debate)
The next item is the Commission statement on the eavesdropping scandal in Bulgaria.
Member of the Commission. - Mr President, let me stress that EU law protects the confidentiality of electronic communications. It prohibits listening, tapping, storage or other kinds of interception or surveillance of communications without the consent of the users concerned. Apart from the legally authorised recording of certain communications in the course of lawful business practice such as commercial transactions, further interception practice, such as wiretapping, is subject to specific conditions.
The conditions for exceptional interception practice must be provided by legislation and be necessary, appropriate and proportionate within a democratic society to safeguard public objectives, such as public security or combating criminal offences.
The general principles of EU law must also be respected. For the Commission, Bulgarian legislation seems to comply with these requirements. The Law on Special Investigative Means and the Law on Electronic Communications already provide appropriate mechanisms for legal authorisation, oversight, handling and access to personal data, and thus ensure respect of fundamental rights.
The issue at stake here concerns the enforcement of legal obligations. It is the responsibility of the Bulgarian authorities to ensure that legal and procedural guarantees enshrined in the Bulgarian legislation on Special Investigative Means are respected.
The Commission highlights the necessity for Member States to respect fundamental rights and procedural guarantees in compliance with the rule of law when implementing EU law. The Commission understands that the Bulgarian authorities took the necessary steps to check the legality of the deployment of Special Investigative Means and to establish whether the information published in the press resulted from abusive use of Special Investigative Means.
The Commission, while not having received any related complaints on the interception of electronic communications in Bulgaria, will continue to monitor the current situation with a view to ensuring compliance with EU law.
on behalf of the PPE Group. - Mr President, I am very surprised by this debate, which was not even raised in the competent committee, the Committee on Civil Liberties, Justice and Home Affairs, before it came here.
The measure which is being attacked in this debate is a legitimate legal instrument which can be used in the fight against crime. If anything, it is proof that Bulgaria is serious in taking up the great challenge of fighting corruption and organised crime, which is something we have long asked it to do. The measures foreseen in the law can be exercised in a legitimate manner and we expect them to be exercised in a legitimate manner.
The law foresees that phone tapping can only be requested by public prosecutors or by law enforcement agencies, such as the police and the national security agency, if they suspect that the person in question is involved in criminal activity and after there is authorisation by a judge.
The law on the use of special intelligence lays down a purpose limitation, stipulating that these measures can only be used for the purpose of fighting organised crime or for protecting national security. The information collected must be kept confidential and must only be used for the purposes outlined in the law. There is also established parliamentary scrutiny of this legal system. So it is clear that there are safeguards, especially safeguards on the privacy of citizens and respect of data protection, and there is no question, as I see it, of it being in breach of the law. Therefore, attacking this instrument at this point would be tantamount to an irresponsible attack against the effort of a Member State to try to fight organised crime and corruption.
This attack damages Bulgaria greatly, as this fight is of utmost importance for this country in the light of its cooperation and verification mechanism and also of its prospective entry into the Schengen area. The only plausible explanation for this debate therefore seems to be that it is politically motivated.
on behalf of the S&D Group. - Mr President, I was one of those in this Parliament who strongly promoted the accession of Bulgaria to the European Union.
I am very happy that Bulgaria is now a Member State, but I am very disappointed at some of the measures taken by the present Bulgarian Government. Yes, we fully support the fight against corruption. This is a very important fight, and we fully support what the Commission has said that there must be laws in Bulgaria concerning videotaping and interception.
The Commissioner was very careful. He said it seems to comply with European standards and he said very clearly that the measures must be proportionate. Is it proportionate when, all of a sudden, in a timeframe of three years, interception grows from 6 000 in 2008 to 16 000 in 2010? Is it proportionate and fair that only 2% of the videotaping is going to the courts and is used for 1% of convictions?
Is it proportionate and fair that the proceedings are filtered by the Ministry of the Interior? Why is everything not given to the judicial authorities? Why is it filtered by the Ministry of the Interior? What does the Ministry of the Interior do with what is coming in? I would like to ask the Commission to look into its monitoring process regarding what is happening to the rest of the data.
There are also reports in the Parliament in Sofia and in the media in Bulgaria that there are serious doubts that the Ministry of the Interior can protect the information. We have already seen leakage of the information.
You mentioned Schengen and, yes, we want the Schengen border extended. It now includes Bulgaria and Romania, but when we see what is happening here, you cannot be surprised that some in Europe are critical about this enlargement.
I would ask the Commissioner to do his job, as he did, and ask the Bulgarian Government to stop this kind of wrong implementation and wrong law enforcement tending towards a very restrictive practice concerning these interceptions. Be fair, be open, be transparent and stop violations of this kind of the spirit of European laws.
(The speaker agreed to take a blue card question under Rule 149(8))
(BG) Mr President, Mr Swoboda, I would like to ask you a question. You cited data from 2008 and 2010.
Would you tell me where you got these figures from, and do you believe them to be correct? You stated that only one or two percent are used in court. The data circulating in Bulgaria are quite different, and the figures regarding the number of people who were actually eavesdropped and the percentage of data used as evidence in court are completely different. For 2009, they were 30%, and in 2010, they were 40%. In other words, the figures differ completely from those you cited just now.
Mr President, we have received different figures from Bulgarian sources. Perhaps it should be left up to the Commission to prove who is right. As far as I know from sources in Bulgaria, there is a very low percentage of referrals to prosecutors, of which very few lead to convictions.
This is what we know; this is the information we have from various sources. There is also, I think, a report from the parliament in Bulgaria. The Commission should look into that. Why is there this scandal in Bulgaria? We really have to look into this matter.
(The speaker agreed to take a blue card question under Rule 149(8))
(BG) Mr President, just a quick question, Mr Swoboda. Are you aware that the investigation which you just mentioned as being with the Ministry of the Interior was moved there from the judicial authorities when the Bulgarian Socialist Party, which is part of your group, was in power?
Mr President, it always seems to be a party political issue for Mr Stoyanov and Mr Busuttil. For me, it is not a party political issue. For me, it is a basic issue of rights, of human rights, and of obeying and respecting European law, regardless of who transferred it to the Ministry of the Interior.
Secondly, the important thing is how it is used. You can use the same instrument in a very restricted way, or you can use it in a very wide way. As I said before, it is very interesting what is done with the data kept by the Ministry of the Interior. That is the major issue. There is always the danger that when so much data is kept and not given to the prosecutors, that it will be misused. This may be politically motivated or it may be personally motivated. We should fight against this kind of misuse.
on behalf of the ALDE Group. - Mr President, thank you, Commissioner, for your very careful statement. Those in this Parliament who know me and know the 12 years I have spent here will know that I intervene in such debates with a great reticence. But over a year ago, as a Vice-President of this Parliament, I was asked to visit Bulgaria to speak about the Stockholm Programme for Justice.
It is clear that our programme for justice has moved from an emphasis on security to an emphasis on justice, and all of us in our Member States have to get that balance right. I remember from my visit to Bulgaria the great interest of Bulgarian judges in what we are doing and want to pursue at Union level. But I was surprised last week to receive a visitor in my office in Brussels who spoke about people in Bulgaria receiving visits from the secret service in their homes at night. This is something that is totally alien to me and I find it very difficult to understand and to stand here saying this.
That said, it seems to me, as Mr Swoboda has already said, that the current legislation that exists on phone tapping - let us call it what it is - appears to be correct. Where there was formerly scrutiny by an independent body, there is now scrutiny by a parliamentary body. Has that led to a lessening of the regard for rights? There does seem to be an increase in the numbers and an increase in the numbers seems to indicate, and I underline 'seems', that there is an easier or a quicker granting by judges of this possibility.
Part of the reason I want to speak is a linked matter which relates to the citizen's initiative. It appears that people feel that they are being pressurised to withdraw signatures. We have to implement the European Citizens' Initiative over the course of the next year. I would ask the Commission to watch this space very carefully.
Mr President, the use of special forms of surveillance is a sensitive issue in any country.
We often encounter suspicions that the government is using them not only in the fight against organised crime, but also to monitor and suppress political opposition. The situation in Bulgaria, however, is particularly strange. Information obtained by listening in on telephone conversations under dubious conditions is not ending up with the relevant bodies, but is appearing in various media. The Bulgarian premier has even announced that the highest representatives of the State are also constantly bugged by the secret service. Apparently, this is for the fight against corruption and organised crime. Well, it does not often happen that a Head of Government admits that he has such great faith in his closest colleagues that he has to have them bugged so that they do not surrender to the temptation of corruption or collaborating with organised crime.
In any case, there is a peculiar situation in this area in Bulgaria, and I think it would be good to assist our Bulgarian friends in sorting matters out regarding the application of the relevant legislation.
(BG) Mr President, in Bulgaria, we have a saying for what we are witnessing in the current debate: 'the thief who cries 'thief!''. When the tripartite coalition was in power, the services were infiltrated by the mafia, with the toxic results that we now see.
When the coalition was in power, I myself was beaten by the police during an opposition protest. Afterwards, these wolves in sheep's clothing, who now present themselves to you as fighters against a police state, amended the law by virtue of which the case against my assailants has been pending in the court for three years now. During your rule, socialists and royalists, the police attacked peaceful demonstrators, but now you are stirring up a fuss about infringements of civil liberties.
When you were in power, the journalist Ognyan Stefanov was beaten to death, and now you complain of censorship. While you were in power, kidnappings were a daily occurrence. The mafia was all-powerful, while citizens had no rights. The courts were bought and sold. When you were in power, wheeler-dealing and selling off national assets became models of rule.
Now you are up to your old tricks again, trying to stop Bulgaria joining Schengen in the hope that you can blame the sins of your criminal rule on others. However, it will not work, because the voters are not blind. They swept you from power, threw you on to the political scrapheap, and no iniquity that you may dream up will change this fact.
(BG) Mr President, every debate in the European Parliament reflects the interests of European citizens.
Today's debate, however, can serve as a good example of how the European scene can become a tool for selfish, national political interests. Every time the European agenda is subverted by a national agenda, this cannot be interpreted as a position of national responsibility but as being in conflict with the values for which Bulgarian citizens voted their representatives into the European Parliament. Would they recognise themselves in this debate? I doubt it.
My fellow MEPs are undoubtedly right when they say that the Bulgarian public must know what is going on in its own country and whether its constitutional rights are being observed. However, there is a limit beyond which democratic institutions are ignored to protect the interest of dubious interest groups whose purpose is clear: to discredit Bulgaria on its road to Europe and to discredit the government of GERB in its attempts to put an end to shady practices that have been allowed to build up for many years. I would like to draw your attention to some of the things my fellow Members have expressed.
First of all, the assertion that the number of cases of eavesdropping has doubled. The official figures are completely different. They are publicly available to anyone who cares about the truth. However, I would like to ask a question. Since when has this information been transparent? There is only one answer: thanks to the GERB government, which regards transparency and free access by citizens to State information as a fundamental principle.
Secondly, the assertion that closing the bureau set up to control eavesdropping devices in Bulgaria has put an end to legal control over their use is completely unfounded. I would like to remind you that this bureau never has worked properly, particularly as the original idea for it came from the executive authorities. You do not need reminding that Bulgaria is a parliamentary republic, and the special sub-committee for parliamentary control and monitoring of the procedures for authorising, applying and using eavesdropping devices was set up within the very framework of respect for democratic institutions and the constitution.
I would also like to remind you that all political parties are represented on the sub-committee and represented according to the principle of parity. Furthermore, the ruling party is not entitled to chair the committee. All of this shows that the Bulgarian legislator has incorporated absolute guarantees for carrying out such lawful activities, and these are backed up by reliable controls. Changing the status quo is difficult; building something positive is even more so. Most difficult, however, is when some of our country's representatives come to the most democratic institution of Europe to embroil themselves in internal polemics whose aims are far removed from those we uphold here every day.
Mr President, it is always uncomfortable when any Member State has its internal situation scrutinised. I want to say, in the same spirit that Mrs Wallis indicated, that my own government in the United Kingdom was investigated for its operation of rendition - taking people to be tortured allegedly. This, of course, was very uncomfortable for me and for my government in the United Kingdom, but I took part actively in that investigation because it was necessary to do it in a European-wide way.
Why? And why are we here today discussing the internal interception arrangements of the Bulgarian Government? Not because of Bulgaria, but because we are a community of values. As a community of values, the issue is that raised by the Commissioner - I quote, 'that interception must be used exceptionally'. While not a great lawyer like Mrs Wallis, I am a lawyer, and I know that you must only use interception exceptionally. It is one of those things which, if used in an unnecessary, inappropriate or disproportionate way, instead of becoming an aid to the attack on organised crime, which is very important in Bulgaria and elsewhere in the European Union, becomes a weapon of the state.
It does not matter which political party is originating this debate, to move from discussing an attack on organised crime to using an instrument of the State disproportionately is a very serious matter for the European Union and it is not exclusive today to Bulgaria. Tomorrow, it may be another Member State.
I genuinely looked into all the sources and figures, and I would ask colleagues across the parties in this House: is there anyone who is saying that an inappropriate or disproportionate use of interception was or was not used? If you want to dispute the figures used by Mr Swoboda, is anyone disputing that a disproportionate use of interception has happened? I have looked at many sources before speaking today, because we have to speak carefully about such issues. I have not seen anyone on any side of the debate saying disproportionate use has not happened.
For that reason, the Commission must investigate this.
(The President cut off the speaker)
(IT) Mr President, ladies and gentlemen, as an Italian citizen, I am certainly not against wiretapping when it is used legally. In Italy, it is very useful for combating the Mafia and recently, it has been used to incriminate President Berlusconi for the alleged crimes of bribery and underage prostitution.
The case of the Bulgarian Government appears to be completely different, since it seems that it was using wiretapping to criminalise the opposition, causing widespread fear in complex societal organisations and attempting to link the opposition to common criminals -which allows it to act with no respect for human rights and to install a police state. Situations like this can only lead to further social violence.
I therefore believe that Parliament and the European Commission need to pay particular attention to the situation in Bulgaria and seek to limit the damage that the behaviour of its government threatens to cause.
(DE) Mr President, Mr Piebalgs, I have followed this debate and the debate on Albania very closely. What a difference! In that debate, efforts were made to maintain a polite, friendly tone across party boundaries. Here, insinuations have been made which are completely unproven. There, the aim was to bring the two major parties together. Here, the objective of one of them is to drive a wedge between the two parties. There, the desire was for the two parties to come together and work together for the welfare of the people. Here, it is unfortunately all about one part of Parliament prejudging the situation.
Why are you doing this? Why have I not heard you state a single fact? You have just used phrases such as 'It seems to be the case ... ' or 'We have been informed by certain sources ... ' or 'We have heard that ... '. If that is how you see the situation, why do you not go to the relevant committees in Parliament? Why do you not go to the Subcommittee on Security and Defence? Why do you not ask the Commission questions? Instead, you are pushing for a public debate because you want it to take place for political reasons. We are opposed to this. We do not understand why this debate is taking place at the expense of the Bulgarian Government and the Bulgarian people. If there is something which needs to be discussed, I invite you to do so in the relevant committees.
It goes without saying for us that there must be the rule of law, a functioning justice system and appropriate parliamentary controls, in particular, in the case of sensitive issues like this instrument, all of which are the responsibility of a parliament which has been put in place by this government, which consists of representatives of all the parliamentary parties. I am grateful to Mrs Malmström for saying last week in Sofia that this is an internal matter and to the Commissioner for stating clearly that the Bulgarian Government has taken all the necessary steps.
Mr President, on a point of order, there was a guy up there filming us, including when we were signing.
He says he is from the Bulgarian Delegation. I do not know how that can be, as all the Bulgarian Members seem to be here. It is very strange that somebody has come into the Chamber and filmed us while we were speaking and signing.
Perhaps the services could look into what has happened, because it is unacceptable for outsiders to come in here and film what we are doing.
Yes, Mr Swoboda, I will enquire about this, and we will take steps as necessary.
(BG) Mr President, today's debate is not just about widespread eavesdropping in Bulgaria. It is about the alarming tendencies towards the suspension of citizens' rights in Europe
Internal political problems are the responsibility of the competent authorities in Bulgaria, who have to refer the issues to themselves to resolve them. At European level, there are no flaws in harmonisation with European legislation and, you are right, Commissioner; the problems lie in the implementation. For that reason, we asked you what you would do to ensure there is no abuse of European law. Therefore, my answer to you too, Mr Strasser, is that we have referred it to the Commission.
The Bulgarian scandal has put the Charter, the Stockholm Programme, Directive 9546 and numerous documents on data protection in jeopardy, because in Bulgaria, recorded conversations of doctors are made public without legal justification and with no opportunity for a legal defence.
The drastic increase in eavesdropping devices is in inverse proportion to their judicial effectiveness. Doubts remain that the information from them will be collected and used for political purposes, which is particularly dangerous comes the elections in a year's time. Commissioner, we urge the Commission to issue an initiative for the establishment of independent bodies to control eavesdropping devices in Member States.
These devices are very important in fighting corruption and criminality, and that is why we are appealing to you to ensure that they are lawfully used in the context of the mechanism for verification and cooperation.
(BG) Mr President, the escalation in the use of special eavesdropping devices in Bulgaria is a fact, which is why the public is so excited and concerned.
It was the Bulgarian parliamentary control body that came up with the critical findings. I ask the Commission to familiarise itself with these findings. There are other important issues. Will the Commission send a signal to those who are unaware of the fine line between security and freedom? Will the Commission convict the people who use the tools of the state for party political and even personal interests? Moreover, how categorically will the Commission exhort a national parliament - not necessarily the Bulgarian parliament - to resolve the issue of legislative gaps and to reinstate any independent control bodies it has closed down?
It has become clear that clandestinely gathered information has been shared not only within the confines of the special services, but with political figures in the hierarchy of the security services; that field operatives filter information, which is not their job by law; that eavesdropping devices are frequently used on spurious technical grounds and probably for no good reason.
Unfortunately, the Bulgarian special services, embroiled as they are in the fight against crime, have developed a basic reflex of watching almost anything that breathes and moves. It is not surprising that respected magistrates - not politicians, note - claim that either the system is flawed or there is a deliberate policy of regression. Flawed ought to be repaired, and that is what we are fighting for now. However, when it comes to deliberate steps backward, I think we should all oppose it and proclaim that the core of the European political philosophy is human rights, freedoms and the sanctity of human life.
The Stockholm Programme has not been consigned to the museum. It demands that we turn Europe into an area of freedom, security and justice, and we must not allow individuals, parties or governments to take any Member State back to a dark age of repression, injustice and uncertainty.
(BG) Mr President, what we heard from the Commission confirms the fact that Bulgarian legislation regarding the use of eavesdropping devices conforms with European law. We cannot be different because each Member State is obliged to guarantee its citizens fundamental rights and to observe the legal procedures, which is what Bulgaria does.
So what is it that has provoked the debate in this House today? The answer is simple. An election campaign is under way in Bulgaria and the Bulgarian opposition has brought the fight to the European Parliament, obviously irrespective of whether it discredits Bulgaria or not and for the sole purpose of extracting political dividends which, I assure you, is doubtful in the extreme.
It must be hard for the European institutions to convince themselves of the good intentions of representatives of the former tripartite coalition in Bulgaria, during whose rule there were plenty of examples of corruption, an unwillingness to fight crime and lack of confidence on the part of the European Union. The fellow Members who initiated this debate have clearly lost the patience to wait for the Commission's answers, and wanted the debate to be held prior to the interim report on Bulgaria's progress under the Mechanism for Verification and Cooperation.
I would like to make a little joke here. My fellow Members are obviously guided by high-minded patriotic ideas of doing as much damage to the Bulgarian Government as possible. It is a disgrace that in this empty, half-empty, or practically empty hall, we Bulgarians are at each other's throats. Instead of working together in the interests of our citizens, we are dealing with hearsay, manipulations and a war of political mud-slinging.
Bulgaria's present government is under attack from the old status quo, the remnants of the communist regime in the structures of power and those who illegally enriched themselves during the period of transition. The aim of this united front is not just to destabilise Bulgaria and to halt GERB's efforts for a fairer society, but to discredit our country in the eyes of our European partners. I repeat: what is happening here this evening is pitiful and disgraceful.
This clearly smacks of the envy of those circles, both political and economic, with the government's success in its uncompromising war against criminality and corruption, and with its honest and open way of conducting policy. In recent days, fellow Members of the Bulgarian opposition have presented the situation in Bulgaria in the darkest possible terms. They talk of fear, a police state, repressions, hunger, poverty, regression, as we just heard and so forth. Bulgaria's reputation is being tarnished for the sake of short-term political gains. The very opposite is true.
There are no contract killings or kidnappings, organised crime has been dealt a severe blow and the channels of corruption which benefited the circles of the old status quo, not just economically but also politically, have been cut off. The country is stable at the macro-economic level, and offers some of the best conditions for investment in Europe. The government is stable, the Bulgarian parliament enjoys a stable majority, it governs openly and is a respected and worthy European partner.
Finally, I would like to once again apologise to my fellow MEPs from other Member States who are here, for wasting their time in this, unfortunately, very Bulgarian pre-election debate.
(RO) Mr President, the use of illegal phone tapping and eavesdropping in Bulgaria is an extremely serious situation. What is more serious still is that it is not the only case of this kind in the European Union.
Commissioner, this debate ought to have been held about another Member State as well, namely, Romania. In Romania in 2011, we have the situation where eavesdropping on private discussions is carried out without any legal remit, even though the constitution, national laws and EU legislation impose a total ban on any kind of intrusion of a person's privacy without having sound justification and explicit authorisation from a judge. Discussions are being recorded illegally between journalists, politicians, as well as internal discussions during opposition parties' meetings or private meetings in courtrooms. The fundamental right to the protection of privacy is being systematically and repeatedly violated. Illegal phone tapping has become prosecutors' investigation method of choice. The secret services permanently monitor the telephone conversations of the current government's political opponents. This is a very serious situation and I call on the European Commission to intervene urgently to uphold the rule of law and democracy in both Member States.
(BG) Mr President, Commissioner, ladies and gentlemen, allow me to repeat the European Commission's assessment that the present government of Bulgaria is showing a real ambition to crack down on organised crime. Hardly anybody will deny that for the first time, our country has made real progress on this. That is what the Bulgarian electorate voted for in 2009.
The results have been achieved thanks to the decisive actions of the law enforcement agencies, which mustered all legal crime detection methods. It is only natural for the number of operations - and hence the number of people investigated - to increase, resulting in greater effectiveness.
However, let us not be naïve. Organised crime has plenty of resources to hand, acquired over years of impunity and inaction, to cause an unprecedented response. They have activated the machinery of undermining the ruling coalition to discredit it in the very area in which it is strongest.
The campaign was kicked off by publishing carefully selected and manipulated wire-tap recordings disseminated on flash drives by persons unknown. The media and politicians are falling over each other to comment on the horrors going on in Bulgaria, on the threat to citizens, on how much fundamental conventions and declarations have been undermined.
Those who initiated this hysteria, those who acquired and illegally spread this discrediting information, are now rubbing their hands with glee. They probably did not even imagine how easily the bait would be taken, to the extent that even the 4x4 in which the flash drives were being transported was stolen.
Some of the politicians present here have managed to spread this hysteria to the European Parliament, presenting it as the Bulgarian eavesdropping scandal. No such scandal exists in Bulgaria. All there is is a well-organised offensive to discredit the country's ruling coalition and its most prominent figures. Discredited politicians from the opposition parties jumped on this bandwagon, hoping to reap dividends in the coming election campaign.
May we ask my fellow Members whether they are aware of whose hands they are playing into by their present actions?
(BG) Mr President, I would like to turn to Commissioner Piebalgs, because a great deal of propaganda has been coming from Bulgaria's ruling party today. The Parliamentary Commission, headed by the ruling party's coalition partner, the nationalists of Ataka, presented the Bulgarian parliament with a report saying that the government is filtering information acquired from wiretaps before passing it on to the courts.
The report states that the government does not protect confidential personal information, which is published in the media. The report also says - and, I repeat, the report was prepared by the Bulgarian parliament - that fundamental rights of people living in Bulgaria, who are likewise European citizens, are being broken. This is an infringement of a number of European directives. It is an infringement of the Charter of Fundamental Rights.
I also believe that the only option left open to the Commission is to compare Bulgarian law and its implementation with what the requirements are for all European citizens. This is not a question of propaganda or a party political campaign. It is a question of clear facts and we believe that the Commission, as the guardian of the treaties, will familiarise itself with them and issue its opinion.
(BG) Mr President, as I am among the last to take the floor in this debate, I would like to summarise by saying a few words. Today's debate is not to do with special eavesdropping devices in Bulgaria, nor is it a debate for or against a particular minister. It is a debate on the principles and values of Europe, which is why it is only natural that it should be held in this House. That is because it is a matter of freedom, of human rights, of democratic laws, which is not and cannot be purely a domestic debate.
The debate on human rights is the philosophy of a unified Europe, the purpose that inspired the new democracies after the fall of the Berlin Wall. If they lose their faith that Europe is based on principles, many of their citizens will decide that the road to Europe, which has been so long and hard, was a futile exercise.
Today's debate is about the truth. The truth cannot be right-wing or left-wing. There can be no half-truths. There is always one truth, and we urge the institutions responsible in Bulgaria to name it as soon as possible. Because, deliberately or not, the more they delay their answer, the more they feed into the iniquitous soil of rumour and, in that way, are only serving those who claim to be fighting it.
Today's debate is also one about the responsibility - not of past or future governments, but of the present one. What distinguishes democratic governments is the fact that they are always responsible to their electorates, regardless of whether they supported or opposed them. Equating the opposition with organised crime is the device of a different form of governance which has nothing to do with democracy.
(BG) Mr President, after everything I have heard so far, all I can say is that we have, unfortunately, yet again been witness to a pitiful performance put on by the Bulgarian opposition to bring a domestic political debate to the European Parliament.
Those who initiated this debate, the socialists and liberals who, for eight years, ruled our country, obviously want to use every opportunity to publicly destroy Bulgaria's image before our European partners. Today's argument will not solve who is right and who is wrong, but what will be remembered is the acrimony of our debate, our accusations against one another.
I appeal to you, fellow MEPs of the opposition: if you cannot act as a constructive counterbalance to the present Bulgarian Government, if you cannot focus on constructive, expert, consensual proposals on how to improve standards for Bulgarian citizens, at least do not get in the way of those who can do so.
Mr President, I was not intending to take the floor now under the catch-the-eye procedure, but was denied the right to raise the blue card.
I wanted to respond to Mr Strasser.
(BG) First of all, Mr Strasser, I would like to say that I cannot agree that there is no information on how eavesdropping devices have been used.
According to information from the Supreme Court of Cassation, in 2010, 15 946 wiretapping warrants were issued, while only 1 918 were used in court, which is 12% of the total. As you can see, the remaining wiretaps were clearly used for other purposes. 16 000 eavesdropping devices means that before 2010, between 5% and 10% of Bulgarian citizens were wiretapped, directly or indirectly.
I would like to ask you, Mr Strasser, is that what you did in Austria? Would you agree to your interior ministry and prosecutor's office behaving this way in Austria? Moreover, do you not believe that this debate is a debate on the principle of what the state of freedom and democracy is in a Member State of the European Union? It is my view that these questions have to be debated here, because obviously we do not have the strength to do so in Bulgaria.
(BG) Mr President, I would like to ask the European Commission whether it is aware of the fact that there have been 27 rulings against Bulgaria at the Court of Human Rights in Strasbourg for misuse of police powers.
Today, we are discussing eavesdropping devices, but the Citizens' Initiative has also been watched by the State Agency for National Security and people have been forced to withdraw their signatures. People taking part in peaceful demonstrations on economic issues have afterwards been summoned to the police and questioned. Show arrests have been carried out with deliberate heavy-handedness.
The declaration of the ruling political party claims that the opposition, both on the right and the left, have a hand in organised crime and the enemies of GERB are the enemies of the state, while the political and criminal oppositions today are the same thing. That is the style used by Mussolini and it concerns me greatly.
Similarly, pressure was yesterday exerted at an official meeting between my political party and the leadership of GERB to withdraw our oral question, an action which I consider undemocratic and intolerable.
What measures does the Commission intend to take to restore human rights in my country? This debate today is not a matter of Bulgarians opposing Bulgarians, but Bulgarians in the interest of their state and their citizens.
(DE) Mr President, I would like to speak to you directly. I find it regrettable that you do not make use of the blue card when we are all trying to make parliamentary debates more animated. It would have significantly improved the quality of this debate.
If you are not listening to me, Mr President, then I do not need to continue. This is simply futile. This is what one Member of this House for a long time referred to as a karaoke parliament, where attempts to hold debates and to improve their quality are completely disregarded.
Mr President, I just wanted to add my voice to those insisting that you pretended not to see the blue cards tonight. Since everyone was trying to imply that there are not enough colleagues here, I would like to say that there are indeed enough respectable colleagues listening to the debate.
I just want to express my disappointment at what Mr Strasser said. Really, this was not an example of a good democratic speech from someone from a country which we really respect as a democratic one.
(LT) Mr President, this really is a rather complex issue. Based on the information provided, it is clear that there is a problem. I would definitely agree with my colleague who said previously that this is not just a Bulgarian issue. It is a question of certain values, European Union values, recognised values and we must all respect anyone who is participating in the debate here in this Chamber.
There is a certain charter in the European Union called the Charter of Fundamental Rights. Bulgaria, Lithuania, which I myself represent today, and the other European Union Member States must all comply with it. It clearly defines what we can and cannot do, and what government can and cannot do. However, the fundamental idea is to respect human rights. Commissioner, I therefore feel that the representative of the Commission really should follow this case very closely, because the tension felt in this Chamber today is still excessive.
(BG) Mr President, Commissioner, ladies and gentlemen, it is clear that there will be debates when it comes to fundamental and inalienable European values such as security and human rights, and when the fine line between them is widened. Paradoxical though it may appear, the different positions expressed this evening did have one thing in common, and that is concern.
The European Commission asked the Bulgarian authorities to provide information so it could check whether eavesdropping devices are being used lawfully. We liberal and socialist MEPs wanted a debate because of our concern with legality. We expressed our opinions to reassure the people who sent us here that we are on the alert for any infringements of their rights. In their statements, my fellow Members from the European People's Party have shown concern at poor practices and confidence that they will be improved.
I hope that in this united role, we will be able to provoke rapid processes which will restore the normal functions of democracy.
(IT) Mr President, ladies and gentlemen, I am a liberal democrat both in Europe and in Italy. Sometimes, however, in my country, my fellow party members and I are called communists merely for opposing the current government.
It seems that the same thing is now happening to our colleagues in Bulgaria, with liberal democrats and socialists being called criminals simply because they represent an opposition force in their country. We disapprove of this move, because if it is a joke, then it really should only be a short one. Behaviour of this kind can become really dangerous in the end.
In addition, after everything that has happened in Egypt and Tunisia, only yesterday, the Italian Foreign Minister visited Damascus in Syria and called it 'a democratic country that completely satisfies its citizens' need for modernisation'.
If our representatives make speeches like this, it is our duty as Members of the European Parliament to denounce them and the Commission must keep a close watch.
Member of the Commission. - Mr President, this has been a rather heated debate, but I would like to emphasise three points which I believe are fundamental.
The accession process to the EU - and my country went through this - is not an easy one, but when a country is accepted into the EU, we really believe that this Member State has the ability to be the guarantor of fundamental human rights and also of the implementation of EU law.
For this particular sector, we have specific legislation. This is the directive concerning the processing of personal data and protection of privacy in the electronic communications sector.
So, the Commission has a very long and, I would say, a very respectable, track record on following EU legislation being implemented in Member States. I reported to you where we start now and I believe that you should have full trust that the Commission will act if EU law is breached. If it is not breached, it will not act.
So the Commission is monitoring the situation and, if there is the need, the Commission will act, but I think we should not go beyond the structures that are in Community law and the Commission will definitely stay within Community law.
The debate is closed.